United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 17, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50257
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MAURO CASTANEDA PALACIO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 1:03-CR-302-ALL-SS
                       --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Mauro Castaneda Palacio appeals his conviction for use of a

computer with internet access to attempt to entice a minor to

engage in sexual activity, in violation of 18 U.S.C. § 2422.         He

argues that the district court abused its discretion in admitting

extrinsic evidence of his prior conviction for online

solicitation of a minor.    Palacio contends that the testimonies

of the minor witnesses from his prior offense should not have

been admitted into evidence under Federal Rule of Evidence 404(b)


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50257
                                -2-

because the probative value of the evidence was substantially

outweighed by unfair prejudice.

     In order to be admissible under FED. R. EVID. 404(b),

extrinsic evidence of a prior offense must be relevant to an

issue other than the defendant’s character, and its probative

value must not be substantially outweighed by undue prejudice.

United States v. Beechum, 582 F.2d 898, 911 (1978) (en banc).

Palacio concedes that the evidence was relevant to an issue other

than the defendant’s character.   The only issue before this court

is whether the probative value of the evidence was outweighed by

its prejudice.

     This court has consistently “held that evidence of a

defendant’s prior conviction for a similar crime is more

probative than prejudicial and that any prejudicial effect may be

minimized by a proper jury instruction.”     United States v.

Taylor, 210 F.3d 311, 318 (5th Cir. 2000).    Palacio’s prior

conviction was for a similar crime.   The testimonies of the

witnesses established the same modus operandi and provided

details of the prior crime that were similar to the facts of the

charged offense.   Further, the district court admonished the jury

that the evidence presented regarding the prior offense was not

to be considered as evidence that he committed the offense

charged.   The district court did not abuse its discretion in

admitting evidence of Palacio’s prior conviction.     Taylor, 210

F.3d at 318.   Regardless, any error would be harmless considering
                          No. 05-50257
                               -3-

the overwhelming evidence of Palacio’s guilt.    See United States

v. Jackson, 339 F.3d 349, 358 (5th Cir. 2003).

     Accordingly, the judgment of the district court is AFFIRMED.